Ostrander, J.
(after stating the facts). There is no appeal from the order directing defendants to inter-plead, and it is therefore unnecessary to consider whether in such a case, where one defendant claims all of the fund, the other a part of it, and one is by the laws of the complainant and the statute a proper beneficiary, and is named as such, and the other is not, and cannot be, a beneficiary, and is not named as such in the certificate, a proper case for interpleading is made out.
We affirm the findings of the court below, with this exception: We regard it as entirely immaterial whether *429defendant Walsh was or was not informed of all the facts preceding his signature of the so-called trust agreement. He had at that time no interest in the benefit certificate. His brother, the assured, had the right to do as he pleased with his farm. It is not found that in parting with that he was defrauded or was unduly influenced; nor does it appear that defendant Walsh would have been made a beneficiary if he had declined to execute the agreement. The reasonable inferences support an opposed conclusion. The finding that his signature to the agreement was procured by fraud, or by concealment of facts which he was entitled to know, is not agreed to.
Defendant Grice knew that the complainant had refused to permit her to be substituted as beneficiary in the certificate, and she knew the reason for such refusal. She was party to a scheme to secure by indirection what could not be directly secured, in violation of the laws of complainant association and of the State policy which permits such associations to exist. She is forced to rely upon the so-called trust agreement, and not upon the certificate. The recitals in the paper writing upon which she relies, as well as the averments in her answer and the testimony in her behalf, permit the conclusion that compensation for her services and interest was intended to be ■secured. Defendant Walsh is the named and legal beneficiary, is an infant, and could be estopped to claim the advantages of a beneficiary, while denying the obligations of a trustee for the benefit of Grice, upon no theory other than the one that Grice remained unpaid. She has been paid.
The decree is affirmed, with costs.
McAlvay, O. J., and Carpenter, Grant, and Blair, JJ., concurred.